Case 2:18-cv-00311-JES-UAM Document 92-6 Filed 01/25/19 Page 1 of 6 PagelD 694

Exhibit “F”
Case 2:18-cv-00311-JES-UAM Document 92-6 Filed 01/25/19 Page 2 of 6 PagelD 695

P.O. Box 500 oe PION EER
Horseheads, NY 14845 0 / Cai Haccuerg tne
\ Phone: 1-800-448-3531
ty Fax: 1-800-533-8088
ents 018 Correspondence Address:
Pioneer Credit Recovery, Inc.
PO Box 500
226933 0313 009006 999906 ODD001/000001 13-14 Horseheads, NY 14845
ore Hours of Operation: EST/EDT
: Mon-Thursday 8:00A.M. — 9:00P.M.
Ee SANDRA K DRESSLER Friday 8:00A.M. — 5:00P.M.
3823 SE 11TH PL APT 1 Saturday 8:00A.M.— 12:00P.M.

CAPE CORAL, FL 33904-5113

RE: SANDRA K DRESSLER

Taxpayer Authentication Number: 5289955159
Taxpayer Identification Number: 8565

Dear SANDRA K DRESSLER:

We are writing in reply to your request for information concerning the above referenced obligation to our client, the Internal
Revenue Service (IRS). Pioneer Credit Recovery, Inc. is under contract with the IRS to collect outstanding tax debt, and
the IRS placed your account with our office on 09/18/2017.

In order to assist you in understanding the balance still owed to the IRS, you can request a transcript that provides
detailed account information. This transcript can be obtained as follows:

e lf you have access to the internet, please visit www.irs.gov/individuals/get-transcript

e lf you do not have access to the internet, you may request a Form 4506-T by calling 800-908-9946.

Note: If you request Form 4506-T, please follow the instructions and be sure to mail it to the address on the
reverse side of Form 4506-T.

Please contact Pioneer Credit Recovery, Inc. at 1-800-448-3531 to resolve this account or you have additional questions.

This is an attempt to collect a debt by a debt collector and any information obtained will be used for that purpose.

Sincerely,

Pioneer Credit Recovery, Inc.

 
Case 2:18-cv-00311-JES-UAM Document 92-6 Filed 01/25/19 Page 3 of 6 PagelD 696

fl 3s
Rom & ey
Credit Recovery, Inc,

Phone: 1-800-448-3531
Fax: 1-800-533-8088

  

P.O. Box 500
Horseheads, NY 14845

 

arter204 8 Correspondence Address:
. Pioneer Credit Recovery, inc.
PO Box 500

226933 0517 000921 001841 000001/000002 3683-3686 Horseheads, NY 14845

ssc Hours of Operation: EST/EDT
Soars Mon-Thursday 8:00A.M. — 9:00P.M.
SANDRA K ORESSLER Friday 8:00A.M. — 5:00P.M.

3823 SE 11TH PL APT 1 Saturday 8:00A.M.— 12:00P.M.
CAPE CORAL, FL 33904-5113

RE: SANDRA K DRESSLER

Amount Due: $6,765.08

Taxpayer Authentication Number: 5289955159
Taxpayer Identification Number: 8565

SECOND DELINQUENCY NOTICE

Dear SANDRA K DRESSLER:

As you were previously notified, Pioneer Credit Recovery, Inc., (PCR) a private collection agency, is a contractor for the
Internal Revenue Service (IRS) assigned to collect your past due tax obligation.

A listing of your past due tax obligations is included with this notice. You are responsible to repay this
past due tax, including any accrued interest and penalty charges.

Account Summary (Balance Due):

Primary TIN Kind of Tax Tax Assessed Interest Penalty Other Balance Due Accrual Date
Tax Period Fees
XXX-XX-8565 1040 201112 $1,725.00 $468.00 $488.30 $0.00 $2,681.30 05/27/2018
XXX-XX-8565 1040 201212 $1,032.00 $209.82 $277.00 $0.00 $1,518.82 05/27/2018
XXX-XX-8565 1040 201312 $1,840.00 $302.56 $422.40 $0.00 $2,564.96 05/27/2018

You must arrange for repayment of your account. Penalties and interest will continue to accrue on your tax obligation until
the total amount due is paid in full. Also, any further tax refunds will be applied to the balance due. Below, please find
options to resolve your tax obligation.

To assist you in understanding the balance still owed to the IRS, you can request a transcript that provides detailed
account information. This transcript can be obtained as follows. :
e if you have access to the internet, please visit www. irs.gov/individuals/get-transcript

e {f you do not have access to the internet, you may request Form 4506-T by calling 800-908-9946. Note: If you
request form 4506-T, please follow the instructions and be sure to mail it to the address on the reverse side of the
Form 4506-T.

Below, please find options to resolve your tax obligation:

— Submit payment using an immediate payment method listed on the enclosed Payment Options instructions.
Pay online, by phone or using your mobile device and get instant confirmation that your payment has been
submitted.

— If you can’t pay the amount due immediately, or have questions about the payment options,
contact our office at 1-800-448-3531 to establish an affordable payment arrangement to satisfy your tax
obligation.

This is an attempt, by a debt collector, to collect a debt and any information obtained will be used for that

purpose. 6
PLEASE SEE NEXT PAGE FOR IMPORTANT INFORMATION. a
Case 2:18-cv-00311-JES-UAM Document 92- 6, Filed 01/25/19 Page 4 of 6. PagelD 6 697

 

 

   

"Pioneer Credit Recovery, Inc. is. a designated contractor to collect this debt « on ‘beh ifo fo
: IRS. Please contact us today for assistance at 1-800-448-3531.
We'd like to explain your options and help resolve this matter.

 

 

As of the date of this letter, you owe $6,765.08. Because of interest and penalties, the amount due on the day you pay
may be greater. If the amount stated here is paid, an adjustment may be necessary after a payment Is received. In that
event, notification will occur of any adjustment in the balance. Before any payment intended to pay the balance in full
happens, please contact us at the address on this letter, or call 1-800-448-3531.
0669-24869 ZHO00O/TOD0CD HEYEOO L9LTOO GITZO CE69TTZ

Case 2:18-cv-00311-JES-UAM Document 92-6 Filed 01/25/19 Page 5 of 6 PagelD 698

Payment Options

The following payment methods are available to taxpayers:

e Online using DirectPay at www.irs.gov/Payments:

o Debit or Credit Gard — A convenience fee will be charged by the service provider based on the amount
being paid (See Important Note below)

o Electronic Federal Tax Payment System (EFTPS) - EFTPS@ is a system for paying federal taxes
electronically using the Internet, or by phone using the EFTPS® Voice Response System. EFTPS@ is
offered free by the U.S. Department of Treasury. Enrollment is required.

Taxpayers have two options to enroll:
=» Online at www.eftps.gov
= Call toll-free 800-555-4477 or 800-733-4829 (TDD hearing- impaired); or 800-244-4829 (Spanish)
(24 hours a day, seven days a week).

o Electronic Fund Withdrawal (EFW) - EFW is an integrated e-file/e-pay option offered only when filing your
federal taxes using tax preparation software or through a tax professional. Using this payment option, you
may submit one or more payment requests for direct debit from your designated bank account.

o Same-day wire - Download a form to present to your financial institution.

e Mobile App -/RS2Go is the official mobile app of the IRS. Get easy access to mobile-friendly payment options
like IRS Direct Pay, offering you a free, secure way to pay directly from your bank account. You can also make a
credit or debit card payment through an approved payment processor.

e Phone
o Debit or Credit Card — please contact a provider below (see Important Note below):

» Official Payments.com/ed
e 888-872-9829 (Payment) or 877-754-4413 (Customer Service)
© www.officialpayments.com

« Link2Gov Corporation
e 888-PAY-1040 SM (1-888-729-1040) or 888-658-5465 (Customer Service)
e www.payT040.com

= WorldPay US, Inc.
e 844-729-8298 (Payment), 855-508-0159 (Live Operator), or

844-825-8729 (Customer Service)

e PayUSAtax.com

e Mail payment to: Department of the Treasury
Internal Revenue Service
Kansas City, MO 64999-0010
o Make checks or money orders payable to the “United States Treasury”
o DONOT send cash
o Include name, address, and daytime phone number when not already preprinted on the check or money
order.
eo Write the form number and tax year for which the payment is being made and the primary taxpayer's
SSN/EIN on the check or money order.
*Important note about Debit or Credit Card payments - A convenience fee will be charged by the service provider
based on the amount being paid. Fees may vary between providers. Any fees are disclosed during the transaction and
taxpayers will have the option to either continue or cancel the transaction. Taxpayers can also find out what the fee will be
by calling the provider's toll-free automated customer service number or visiting the provider's website. Taxpayers will be
given a confirmation number at the end of the transaction.

 

 

 

 

 

See back for more payment options
 

Case 2:18-cv-00311-JES-UAM Document 92-6 Filed 01/25/19 Page 6 of 6 PagelD 699
Payment Options (continued)

e IRS PayNearMe (cash) — PayNearMe is a payment option for taxpayers who prefer to pay their taxes with
cash. PayNearMe charges a service fee which is separate from tax obligations. Individuals will pay $3.99 per
transaction with a $1,000.00 daily payment limit.

Taxpayers who want to pay their taxes with cash through the IRS PayNearMe option should do the following:

o Goto www.irs.gov/Payments to begin the payment process. In the "Other Ways You Can Pay" box, click on
“Cash at a Retail Partner” and follow the instructions on that page.

o The taxpayer will receive an email from Official Payments confirming their information.

o The IRS will then verify the information sent by Official Payments. NOTE: This process may take two to three
business days.

PayNearMe notifies the taxpayer via email with next step instructions and a barcode. The barcode is available to
be printed or displayed on mobile devices.

NOTE: ‘The PayNearMe barcode will expire in 7 days after it is emailed to the taxpayer.

o Tax present the barcode at a participating retail location. The retail clerk scans the barcode and collects the
cash and fee.
oc The retail clerk presents the taxpayer with a receipt to confirm the transaction.
important: Taxpayers should keep this receipt as proof of payment.
o Official Payments and PayNearMe send transactions for processing.
NOTE: It usually takes two business days for payments to be submitted to the IRS. Taxpayers
should allow for this to make timely payments in order to avoid interest and penalties.

IRS PayNearMe is currently only available to IMF taxpayers. The service can be used for the following
payment types:
o Form 1040 series
Form 1040 ES Estimated Tax
Form 4868 Automatic Extension to File Taxes
installment Agreements
Trust Fund Recovery Penalty
o Form 5329 Return for Individual Retirement Arrangement Taxes

0000

Joint filers using PayNearMe must complete the "Verify Identity" page using the primary filer's information, even if
the taxpayer is making an estimated tax payment. This will ensure the payment is promptly applied to the balance
due account.

NOTE: The IRS PayNearMe web pages are not yet available in Spanish.
Any questions related to this notice should be directed to our office using the telephone number listed below:

Pioneer Credit Recovery, Inc.
P.O. Box 500

Horseheads, NY 14845
1-800-448-3531

 

 

   

Questions about your options? Call Pionee

 

 
